Exhibit 10.1

 

SEPARATION AND CONSULTING AGREEMENT

 

This SEPARATION AND CONSULTING AGREEMENT (this “Agreement”) is made and entered
into as of August 1, 2018 (the “Effective Date”) by and between Tactile Systems
Technology, Inc., a Delaware corporation (the “Company”), and Lynn Blake, a
resident of Minnesota (“Blake”).

 

BACKGROUND

 

A.                                    Blake began her employment with the
Company on or about April 27, 2016 and currently serves as the Company’s Chief
Financial Officer.

 

B.                                    Blake and the Company are parties to an
Employment Agreement that was entered into as of April 27, 2016 (the “Employment
Agreement”).

 

C.                                    Under the Employment Agreement, for each
calendar year of employment with the Company, Blake is eligible for an annual
target bonus in an amount of 50% of Blake’s base salary earned during such
calendar year (the “Bonus”), based upon and subject to criteria set by the
Compensation Committee (the “Committee”) of the Board of Directors of the
Company.  On March 12, 2018, the Committee approved an award under the Company’s
Management Incentive Plan for the Company’s 2018 calendar year to Blake with a
target dollar amount of $160,500 to provide the criteria for the Bonus.

 

D.                                    During employment with the Company, Blake
received one or more equity-based incentive awards (the “Equity Awards”).

 

E.                                     Blake has decided to voluntarily separate
from employment with the Company effective September 1, 2018 (the “Termination
Date”).

 

F.                                      The parties have agreed that, effective
September 2, 2018 (such that there is no lapse in service to the Company and the
Equity Awards held by Blake will continue to vest in accordance with the terms
and conditions set forth in the Equity Awards), Blake will provide certain
consulting services to the Company under the terms of this Agreement.

 

G.                                    The parties are mutually concluding their
employment relationship amicably, but mutually recognize that such a
relationship may give rise to potential claims or liabilities.

 

NOW THEREFORE, in consideration of the mutual promises and provisions contained
in this Agreement and the Release (as defined below), the parties, intending to
be legally bound, agree as follows:

 

AGREEMENT

 

1.                                      Termination of Employment.  Blake hereby
acknowledges the termination of her employment with the Company effective as of
the Termination Date.  Blake further acknowledges that her separation from
employment with the Company is a voluntary resignation by Blake for reasons
other than Good Reason (as defined in the Employment Agreement) and therefore
Blake is not eligible or entitled to receive any severance payments or benefits
under the Employment Agreement.

 

2.                                      Resignation as an Officer.  Blake agrees
that she shall resign as an officer with the Company or any Affiliates (as
defined in the Employment Agreement) effective as of the Termination Date, or
such earlier date as requested in writing by the Company.  In the event the

 

--------------------------------------------------------------------------------


 

Company makes a written request that Blake resign as an officer earlier than the
Termination Date, Blake will still remain as an employee until the Termination
Date, such that there will be no lapse in service to the Company, and the Equity
Awards held by Blake shall continue to vest in accordance with the terms and
conditions set forth in the Equity Awards.

 

3.                                      2018 Bonus.  If the Committee approves
the payment of bonuses to the Company’s executive officers in February or
March 2019 under the Company’s Management Incentive Plan, the Company agrees
that Blake will receive a prorated Bonus amount for calendar year 2018
calculated by determining the Bonus Blake would have received under the
Management Incentive Plan had Blake remained employed by the Company through the
date the Committee approves the payment of bonuses in February or March 2019
multiplied by a fraction, the numerator of which is the number of days Blake was
employed by the Company in 2018 through the Termination Date and the denominator
of which is 365.  Any such amount will be paid to Blake no later than March 15,
2019.  Neither the Company nor the Committee shall take any action unique to
Blake (that does not apply to the Company’s Chief Executive Officer or Chief
Operating Officer) to cause the Bonus not to be paid to Blake subsequent to the
date hereof.

 

4.                                      Equity Awards.  Blake acknowledges and
agrees that the Equity Awards are the only equity-based awards received by Blake
during her employment with the Company prior to the Effective Date, and that as
of the Effective Date she has no other equity or equity-based compensation
rights with respect to the Company or any of its subsidiaries or affiliates. 
The Equity Awards will continue to vest from the Termination Date through the
end of the Consulting Period set forth in paragraph 6 below in accordance with
the terms and conditions set forth in the Equity Awards and by the Committee. 
Neither the Company nor the Committee shall take any action unique to Blake
(that does not apply to the Company’s Chief Executive Officer or Chief Operating
Officer) to modify continued vesting of the Equity Awards subsequent to the date
hereof.

 

5.                                      Release of Claims.  In exchange for the
Company entering into this Agreement and providing the benefits available under
this Agreement, Blake agrees to execute the Release of Claims attached to this
Agreement as Exhibit A (the “Release”) within the twenty-one (21) day
consideration period identified in the Release.  If Blake does not sign the
Release within the consideration period, or if Blake signs and then rescinds the
Release within the fifteen (15) day rescission period identified in the Release,
then notwithstanding any other terms of this Agreement the Consulting Period
(defined below) will end effective as of the expiration of the 21-day
consideration period (if Blake does not sign the Release before the expiration
of that period) or the date on which Blake rescinds the Release (if Blake signs
and then rescinds the Release), and Blake will cease to be eligible to receive
any of the benefits available under this Agreement after such date.  This
Agreement will not be interpreted or construed to limit the Release in any
manner.  The existence of any dispute related to the interpretation of this
Agreement or the alleged breach of this Agreement will not nullify or otherwise
affect the validity or enforceability of the Release.

 

6.                                      Consulting Period.  The Company agrees
to engage Blake as a consultant, and Blake agrees to accept such engagement and
to be available and to provide services to the Company as a consultant, as set
forth in subparagraph 6(b) below, from September 2, 2018, through March 4, 2019,
unless earlier terminated in accordance with subparagraph 6(c) below (the
“Consulting Period”).

 

(a)                                 Compensation.  As compensation for Blake’s
services during the Consulting Period as described in subparagraph 6(b) below,
the Company will pay Blake an hourly

 

2

--------------------------------------------------------------------------------


 

consulting fee in the amount of $235.00 (the “Hourly Consulting Fee”), such
Hourly Consulting Fee to be paid on or about the fifteenth (15th) of each of the
months during the Consulting Period commencing on or about September 15, 2018. 
The Company also will reimburse or pay Blake for all reasonable and necessary
business expenses incurred by her in providing such consulting services, upon
submission of appropriate documentation and provided Blake shall first obtain
prior written approval for any expense exceeding $50.00.  The Hourly Consulting
Fees and expense reimbursement payments will be payable to Blake as an
independent contractor and not as an employee, and Blake will be solely
responsible for payment of any and all income, employment or other taxes owing
with respect to the Hourly Consulting Fees and expense reimbursement payments
received by Blake under this subparagraph 6(a).

 

(b)                                 Services.  During the Consulting Period and
in exchange for the Hourly Consulting Fee, upon reasonable notice and request by
the Company, Blake will be reasonably available for up to twenty (20) hours per
week to consult with, advise and assist the Company with respect to business
matters about which Blake had knowledge or responsibility during her employment
with the Company, and with respect to such additional projects and matters as
may be mutually agreed upon between Blake and the Company’s CEO or Blake’s
successor as CFO.  Without limiting the foregoing, at the Company’s reasonable
request, Blake will: (i) timely execute and deliver such acknowledgements,
instruments, certificates, and other ministerial documents as may be necessary
or appropriate to formalize and complete the applicable corporate records;
(ii) reasonably consult with the Company regarding business matters that Blake
was directly and substantially involved with while employed by the Company;
(iii) assist the Company with financial reporting services; and (iv) be
reasonably available, with or without subpoena, to be interviewed, review
documents or things, give depositions, testify, or engage in other reasonable
activities in connection with any litigation or investigation, with respect to
matters that Blake has or may have knowledge of by virtue of her employment by
or service to the Company or any related entity.  In performing her obligations
under this subparagraph 6(b) to testify or otherwise provide information, Blake
will honestly, truthfully, forthrightly, and completely provide the information
requested.  Blake will comply with this Agreement upon reasonable notice from
the Company that the Company or its attorneys believe that her compliance would
be helpful in the resolution of an investigation or the prosecution or defense
of claims.

 

(c)                                  Early Termination of the Consulting
Period.  The Consulting Period may be terminated before March 4, 2019 because of
Blake’s death, because Blake terminates the Consulting Period for any reason,
provided Blake must provide no less than thirty (30) days written notice to the
Company’s CEO of such termination, because the Company terminates the Consulting
Period before March 4, 2019 without Cause (as defined below in this subparagraph
6(c)) upon at least thirty (30) days written notice to Blake of such
termination, or because the Company terminates the Consulting Period before
March 4, 2019 for Cause.  For purposes of this subparagraph 6(c), “Cause” means:
(i) an act or acts of dishonesty undertaken by Blake and intended to result in
personal gain or enrichment of Blake or others at the expense of the Company;
(ii) unlawful conduct or gross misconduct by Blake that, in either event, is
injurious to the Company; (iii) the conviction of Blake of a felony;
(iv) material breach of any terms or conditions of this Agreement or the
Employment Agreement by Blake which breach has not been cured by Blake within 15
days after written notice thereof to Blake from the Company; or (v) Blake
failing to execute, or executing and rescinding, the Release within the
applicable periods identified in the Release.

 

3

--------------------------------------------------------------------------------


 

(d)                                 Independent Contractor Status. Blake’s
relationship to the Company during the Consulting Period shall be that of an
independent contractor.  The Company and Blake do not intend that any agency or
partnership relationship be created between them by this Agreement.  Blake
understands and agrees that she will not be an employee of the Company during
the Consulting Period, and that during the Consulting Period Blake will not be
eligible for or entitled to any Company employee benefits or benefit plans of
any kind, including but not limited to, worker’s compensation insurance,
unemployment insurance, health insurance, life insurance, pension plan or any
other benefit or insurance that the Company provides to its employees. 
Notwithstanding any language in this subparagraph to the contrary, Company
acknowledges and agrees that it will fully indemnify Blake to the fullest extent
provided under the law (as if she had remained an executive officer of the
Company) for any acts or omissions during the Consulting Period, and shall
advance any expenses incurred in connection therewith.

 

(e)                                  No Restriction on Acceptance of Other
Employment and/or Consulting Contracts.   Nothing in this paragraph 6 is
intended to, nor shall be construed to, limit Blake’s ability to accept
employment from or to provide consulting services to any third party during the
Consulting Period, provided Blake acknowledges and agrees that she may not
violate the terms of this Agreement or the Employment Agreement.

 

7.                                      Employment Agreement.  Blake
acknowledges entering into the Employment Agreement and hereby reaffirms her
commitments and obligations under the Employment Agreement, including all
commitments that survive the Termination Date.  Except as otherwise set forth in
this Agreement, nothing in this Agreement is intended to modify, amend, cancel
or supersede the Employment Agreement in any manner.

 

8.                                      Records, Documents, and Property.  Blake
acknowledges and represents that she will deliver to the Company on or before
the end of the Consulting Period any and all Company records and any and all
Company property in her possession or under her control, including without
limitation, manuals, books, blank forms, documents, letters, memoranda, notes,
notebooks, reports, printouts, computer disks, computer tapes, data, tables, or
calculations and all copies thereof, documents that in whole or in part contain
any trade secrets or confidential, proprietary, or other secret information of
the Company and all copies thereof, and keys, access cards, access codes, source
codes, passwords, credit cards, personal computers, telephones, and other
electronic equipment belonging to the Company.  Blake agrees to return to the
Company any and all Company property that may be provided to her by the Company
during the Consulting Period immediately upon the end of the Consulting Period,
or at such earlier time as the Company may request.  Nothing in this paragraph 8
is intended to preclude Blake from keeping documents that are related solely to
her compensation, benefits, rights, and other perquisites of being an officer
and/or employee of the Company and/or its subsidiaries to the extent that such
retention does not violate the Employment Agreement, or from retaining her
Company issued phone and laptop during the Consulting Period.

 

9.                                      Taxes.  The Company may take such action
as it deems appropriate to ensure that all applicable federal, state, city and
other payroll, withholding, income or other taxes arising from any compensation,
benefits or any other payments made pursuant to this Agreement, and in order to
comply with all applicable federal, state, city and other tax laws or
regulations, are withheld or collected from Blake.  This Agreement is intended
to satisfy or be exempt from the requirements of Section 409A(a)(2), (3) and
(4) of the Internal Revenue Code of 1986, as amended, and the current and future
regulations and guidance thereunder.  Blake acknowledges and agrees that the

 

4

--------------------------------------------------------------------------------


 

Company has made no assurances or representations to her regarding the tax
treatment of any consideration described in or provided for in this Agreement,
and that the Company has advised her to obtain her own personal tax advice. 
Except for any tax amounts withheld by the Company from the payments or other
consideration hereunder and any employment taxes required to be paid by the
Company, Blake shall be responsible for payment of any and all taxes owed in
connection with the consideration provided for in this Agreement.

 

10.                               No Admission of Wrongdoing.  Blake and the
Company each understand and agree that this Agreement does not constitute an
admission that the other has violated any local ordinance, state or federal
statute, or principle of common law, that any party has engaged in any unlawful
or improper conduct, or that either party has been treated unfairly.  Neither
the Company nor Blake will characterize this Agreement as an admission that the
other has engaged in any unlawful or improper conduct or treated the other
unfairly.

 

11.                               Legal Representation.  Blake acknowledges that
she has been advised by the Company to consult with her own attorney before
executing this Agreement or the Release.  Blake further acknowledges that she
has had a full opportunity to review and ask any questions about this Agreement
and the Release before entering into this Agreement, and that she has not relied
upon any statements or representations made by the Company or its attorneys,
written or oral, other than the statements and representations that are
explicitly set forth in this Agreement and the documents referenced herein.

 

12.                               Assignment and Successors.  The rights and
obligations of the Company under this Agreement shall inure to the benefit of
and shall be binding upon the successors and assigns of the Company.  Blake may
not assign this Agreement or any rights or obligations hereunder.  Any purported
or attempted assignment or transfer by Blake of this Agreement or any of Blake’s
duties, responsibilities, or obligations hereunder shall be void.

 

13.                               Construction and Severability.  The validity,
interpretation, performance, and enforcement of this Agreement shall be governed
by the laws of the State of Minnesota without regard to conflicts-of-laws
provisions that would require application of any other law.  In the event any
provision of this Agreement shall be held illegal or invalid for any reason,
said illegality or invalidity will not in any way affect the legality or
validity of any other provision hereof.

 

14.                               Jurisdiction and Venue.  Blake and the Company
consent to jurisdiction of the state and/or federal courts of Minnesota, for the
purpose of resolving all issues of law, equity, or fact arising out of or in
connection with this Agreement.  Any action involving claims of a breach of this
Agreement shall be brought solely in such courts.  Each party consents to
personal jurisdiction over such party in the state and/or federal courts of
Minnesota and hereby waives any defense of lack of personal jurisdiction.

 

15.                               Entire Agreement.  This Agreement sets forth
the entire agreement between the Company and Blake with respect to her
employment by the Company, the termination of such employment, and the
Consulting Period, and there are no undertakings, covenants, or commitments
between the Company and Blake other than as set forth in this Agreement, the
Release, and the Employment Agreement and any qualified employee benefit plans
sponsored by the Company in which Blake is a participant; provided, however,
that nothing in this Agreement is intended to supersede, replace or modify the
terms of the Company’s 2016 Equity Incentive Plan or any equity award agreements
issued to Blake under the Company’s 2016 Equity Incentive Plan, each of which
shall remain in full force and effect in accordance with their terms, and as

 

5

--------------------------------------------------------------------------------


 

provided herein shall continue to vest during the Consulting Period.  This
Agreement may not be altered or amended, except by a writing executed by the
party against whom such alteration or amendment is to be enforced.

 

16                                  Counterparts.  This Agreement may be
simultaneously executed by electronic signature and in any number of
counterparts, and such counterparts executed and delivered, each as an original,
shall constitute but one and the same instrument.

 

17.                               Captions and Headings.  The captions and
paragraph headings used in this Agreement are for convenience of reference only,
and shall not affect the construction or interpretation of this Agreement or any
of the provisions hereof.

 

18.                               Survival.  The parties expressly acknowledge
and agree that the provisions of this Agreement which by their express or
implied terms extend beyond the termination of Blake’s engagement hereunder
shall continue in full force and effect, notwithstanding the conclusion of the
Consulting Period.  In addition, the representations and warranties contained
herein shall survive the execution and delivery hereof and the consummation of
the transactions contemplated hereby.

 

19.                               Waivers.  No failure on the part of either
party to exercise, and no delay in exercising, any right or remedy hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right or remedy hereunder preclude any other or further exercise thereof, or
the exercise of any other right or remedy granted hereby or by any related
document or by law.  No single or partial waiver of rights or remedies
hereunder, nor any course of conduct of the parties, shall be construed as a
waiver of rights or remedies by either party (other than as expressly and
specifically waived).  Any waiver of rights or obligations hereunder shall be in
writing signed by the waiving party.

 

[signature page follows]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have signed this Agreement as of the Effective
Date.

 

TACTILE SYSTEMS TECHNOLOGY, INC.

 

 

 

 

 

By:

/s/ Gerald R. Mattys

 

/s/ Lynn Blake

 

Gerald R. Mattys

 

LYNN BLAKE

 

Chief Executive Officer

 

 

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RELEASE OF CLAIMS

 

I.                                        Background.

 

A.                                    I, Lynn Blake, was employed by Tactile (as
defined below).

 

B.                                    My employment with Tactile ended effective
September 1, 2018 (the “Termination Date”).

 

C.                                    It is my desire to resolve all issues or
claims I may have against the Company (as defined below), and I have agreed to a
full settlement of all such issues and claims.

 

II.                                   Definitions.  I intend all words used in
this Release of Claims (the “Release”) to have their plain meanings in ordinary
English.  Specific terms I use in this Release have the following meanings:

 

A.                                    I, me, and my mean both me (Lynn Blake)
and anyone who has or obtains any legal rights or claims through me.

 

B.                                    Tactile means Tactile Systems
Technology, Inc., and any other company related to Tactile Systems
Technology, Inc. in the present or past, including without limitation its
predecessors, successors, parents, subsidiaries, affiliates, joint venture
partners, and divisions.

 

C.                                    Company means Tactile; the present and
past officers, directors, committees, employees, and insurers of Tactile; the
present and past employee benefit plans sponsored or maintained by Tactile
(other than multiemployer plans) and the present and past fiduciaries of such
plans; and anyone who acted on behalf of Tactile or on instructions from
Tactile.

 

D.                                    Separation and Consulting Agreement means
the Separation and Consulting Agreement entered into by and between me and
Tactile as of August 1, 2018.

 

E.                                     Consideration means the consideration
identified in the Separation and Consulting Agreement, including the
consideration I’m eligible to receive during the Consulting Period (as defined
in the Separation and Consulting Agreement).

 

F.                                      My Claims means all of my rights that I
now have to any relief of any kind from the Company, including without
limitation:

 

1.                                      all claims arising out of or relating to
my employment with Tactile or the termination of that employment;

 

8

--------------------------------------------------------------------------------


 

2.                                      all claims arising out of or relating to
the statements, actions, or omissions of the Company;

 

3.                                      all claims for any alleged unlawful
discrimination, harassment, retaliation or reprisal, or other alleged unlawful
practices arising under any federal, state, or local statute, ordinance, or
regulation, including without limitation claims under Title VII of the Civil
Rights Act of 1964; the Age Discrimination in Employment Act; the Americans with
Disabilities Act; 42 U.S.C. §1981; the Employee Retirement Income Security Act;
the Equal Pay Act; the Family and Medical Leave Act; the Worker Adjustment and
Retraining Notification Act; the Fair Credit Reporting Act; the Equal Pay Act;
the Lilly Ledbetter Fair Pay Act of 2009; the Genetic Information
Nondiscrimination Act; the Minnesota Human Rights Act; and workers’ compensation
non-interference or non-retaliation statutes (such as Minn. Stat. § 176.82);

 

4.                                      all claims for alleged wrongful
discharge; breach of contract; breach of implied contract; failure to keep any
promise; breach of a covenant of good faith and fair dealing; breach of
fiduciary duty; estoppel; my activities, if any, as a “whistleblower”;
defamation; infliction of emotional distress; fraud; misrepresentation;
negligence; harassment; retaliation or reprisal; constructive discharge;
assault; battery; false imprisonment; invasion of privacy; interference with
contractual or business relationships; any other wrongful employment practices;
and violation of any other principle of common law;

 

5.                                      all claims for compensation of any kind,
including without limitation, salary, bonuses, paid time off, severance pay, and
expense reimbursements;

 

6.                                      all claims for reinstatement, back pay,
front pay, compensatory damages, damages for alleged personal injury, liquidated
damages, and punitive damages;

 

7.                                      all claims that a past unlawful decision
has or has had a continuing effect on my compensation; and

 

8.                                      all claims for attorneys’ fees, costs,
and interest.

 

However, My Claims do not include (i) any claims that the law does not allow to
be waived, (ii) any claims that may arise after the date on which I sign this
Release, (iii) my rights under the Separation and Consulting Agreement, (iv) my
rights to all equity-based incentive awards received from Company during my
employment (“Equity Awards”), (v) my right to file a claim against Tactile with
the U.S. Equal Employment Opportunity Commission or any comparable state or
local agency or participating in any such agency’s investigation of Tactile;

 

9

--------------------------------------------------------------------------------


 

provided, however My Claims do include, to the fullest extent legally
permissible, any right or entitlement to any form of personal relief for me
arising from any claim that I or others may file with the U.S. Equal Employment
Opportunity Commission or any comparable state or local agency, or (vi) my right
to participate in any government agency led investigation or legal proceeding
against the Company; provided, however, My Claims do include, to the fullest
extent legally permissible, (I) any right or entitlement to any form of personal
relief for me arising from any such claim, (II) my right to receive my final
wages for my last payroll period including the Termination Date, and (III) my
right to receive payment for my accrued and unused vacation leave as of the
Termination Date.

 

III.                              Agreements and Representations.

 

A.                                    Agreement to Release My Claims.  In
exchange for me signing and not rescinding this Release as provided below, and
me otherwise complying with my obligations under this Release, I will receive
the Consideration.  I understand and acknowledge that the Consideration is in
addition to anything of value that I would be entitled to receive from Tactile
if I did not sign this Release or if I rescinded this Release.  In exchange for
the Consideration I give up and release all of My Claims.  I will not make any
demands or claims against the Company for compensation or damages relating to My
Claims.  The Consideration I am receiving is a fair compromise for the release
of My Claims.

 

B.                                    Additional Agreements and Understandings. 
Even though Tactile will provide the Consideration for me to settle and release
My Claims and in exchange for the other consideration I am providing as
described in this Release, the Company does not admit that it is responsible or
legally obligated to me.  In fact, the Company denies that it is responsible or
legally obligated to me for My Claims, denies that it engaged in any unlawful or
improper conduct toward me, and denies that it treated me unfairly.

 

C.                                    Advice to Consult with an Attorney.  I
understand and acknowledge that I am hereby being advised by Tactile to consult
with an attorney prior to signing this Release. My decision whether to sign this
Release is my own voluntary decision made with full knowledge that Tactile has
advised me to consult with an attorney.

 

D.                                    Period to Consider this Release.  I
understand that I have 21 (twenty-one) calendar days from my Termination Date,
not counting my Termination Date, to consider whether I wish to sign this
Release.  If I sign this Release before the end of the 21-day period, it will be
my voluntary decision to do so because I have decided that I do not need any
additional time to decide whether to sign this Release.   I also agree that any
changes made to this Release before I sign it, whether material or immaterial,
will not restart the 21-day period.

 

E.                                     My Right to Rescind this Release.  I
understand that I have the right to rescind (that is, cancel or revoke) this
Release for any reason within 15 (fifteen) calendar

 

10

--------------------------------------------------------------------------------


 

days after I sign it, not counting the day upon which I sign it.  I understand
this Release will not become effective or enforceable, and that I will not be
entitled to receive the Consideration, unless and until the rescission period
has expired without my having rescinded it.

 

F.                                      Procedure for Accepting or Rescinding
this Release.  To accept the terms of this Release, I must deliver this Release,
after I have signed and dated it, to Tactile by hand or by mail before the end
of the 21-day consideration period.  To rescind my acceptance, I must deliver a
written, signed statement that I rescind my acceptance to Tactile by hand or by
mail within the 15-day rescission period. All deliveries must be made to Tactile
at the following address:

 

Tactile Systems Technology, Inc.

Attn: Chief Executive Officer

1331 Tyler Street N.E., Suite 200
Minneapolis, MN 55413

 

If I choose to deliver my acceptance or the rescission of my acceptance by mail,
it must be:

 

(a)                                 postmarked within the period stated above;
and

(b)                                 properly addressed to Tactile at the address
stated above.

 

In addition, any rescission of my acceptance by mail must be sent by certified
mail, return receipt requested.

 

G.                                    Entire Agreement.  I understand and agree
that this Release, the Separation and Consulting Agreement, all documents
relating to my Equity Awards and any other agreements identified in the
Separation and Consulting Agreement contain all the agreements and
understandings between and among the Company and me, and I have no other written
or oral agreements with the Company that survive the termination of my
employment with Tactile.

 

H.                                   Choice of Law and Venue.  This Release
shall be interpreted and construed in accordance with the laws of Minnesota
(without regard to conflict of laws principles).  Any legal action related to or
arising out of this Release shall be commenced exclusively in a state or federal
court located in Hennepin County, Minnesota.  I hereby consent to jurisdiction
in the state or federal courts located in Hennepin County, Minnesota and waive
any defense based on lack of jurisdiction or inconvenient forum.

 

I.                                        Interpretation of this Release.  This
Release should be interpreted as broadly as possible to achieve the parties’
intention that I am resolving all of My Claims against the Company.  If this
Release is held by a court to be inadequate to release a particular claim
encompassed within My Claims, this Release will remain in full force and effect
with respect to all the rest of My Claims.

 

11

--------------------------------------------------------------------------------


 

J.                                        My Representations.  I am not under
any legal disabilities that prevent me from being legally bound by the
agreements that I am making in this Release.  I am legally able and entitled to
receive the consideration being provided to me in settlement of My Claims.

 

I also represent and confirm that I have received from the Company all
compensation and benefits earned by and owed to me in connection with my
employment with Tactile except for my right to receive my final wages for my
last payroll period including the Termination Date, and my right to receive
payment for my accrued and unused vacation leave as of the Termination Date,,
and that the only additional amount of money I am entitled to receive from the
Company is the Consideration, which I acknowledge and agree is contingent on me
satisfying all of the conditions identified in this Release.

 

I have read this Release carefully.  I understand all of its terms.  In signing
this Release, I have not relied on any statement or explanations made by the
Company except as specifically set forth in this Release.  I am voluntarily
releasing My Claims against the Company. I intend this Release to be legally
binding.

 

Dated:              , 2018

 

 

Lynn Blake

 

 

Dated:               , 2018

TACTILE SYSTEMS TECHNOLOGY, INC.

 

 

 

By:

 

 

 

Gerald R. Mattys

 

 

Chief Executive Officer

 

12

--------------------------------------------------------------------------------